Appellant files a lengthy motion for rehearing. He does not seem to comprehend our former opinion. We did consider his bill of exceptions No. 1 taken to the refusal of his special charge, and so stated in our opinion. We do not need to discuss this matter further. No authorities are cited in support of appellant's only other contention, which is in regard to the refusal of his application for severance. The statute so plaintly directs that when both parties to a transaction, who may be indicted either separately or jointly, file application for severance, it becomes the duty of the court to direct the order of trial, that we do not see what more could be said upon the subject.
The motion for rehearing will be overruled.
Overruled.